SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2011 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Discovery of good quality oil in south Santos Basin Rio de Janeiro, November 23, 2011 – Petróleo Brasileiro S.A. – Petrobras announces that it has confirmed the presence of good quality oil in well 4-SPS-91 (4-BRSA-1002-SPS), in south Santos Basin, at an area known as Tiro and Sidon. The new well, informally known as Patola, is located at a water depth of 299 meters, some 200 km off the coast of São Paulo State and 3.8 km from discovery well 1-SPS-57 (1-BRSA-658-SPS), in the area of the Evaluation Plan of the discoveries of wells 1-SPS-56 and 1-SPS-57 (1-BRSA-607 / 1-BRSA-658), former block BM-S-40. Preliminary analyses indicate that this oil is of the same quality as the oil found in wild cat wells, around 36 o API. This discovery confirms the potential of good quality oil in shallow waters of south Santos Basin. The discovery was confirmed by oil sampling obtained through cable tests, in sandstone of the post-salt. This reservoir is approximately 2,160 meters deep. Petrobras will proceed with the activities and investments provided in the Evaluation Plan, including the drilling of other wells in the area and will proceed with the Extended Well Test (EWT), which is currently in progress in wells 1-SPS-56 and 1-SPS-57. www.petrobras.com.br/ri Para mais informações: PETRÓLEO BRASILEIRO S. A. – PETROBRAS Relacionamento com Investidores I E-mail: petroinvest@petrobras.com.br / acionistas@petrobras.com.br Av. República do Chile, 65 - 2202 - B - 20031-912 - Rio de Janeiro, RJ I Tel.: 55 (21) 3224-1510 / 9-282-1540 Este documento pode conter previsões segundo o significado da Seção 27A da Lei de Valores Mobiliários de 1933, conforme alterada (Lei de Valores Mobiliários), e Seção 21E da lei de Negociação de Valores Mobiliários de 1934, conforme alterada (Lei de Negociação) que refletem apenas expectativas dos administradores da Companhia. Os termos “antecipa”, “acredita”, “espera”, “prevê”, “pretende”, “planeja”, “projeta”, “objetiva”, “deverá”, bem como outros termos similares, visam a identificar tais previsões, as quais, evidentemente, envolvem riscos ou incertezas previstos ou não pela Companhia. Portanto, os resultados futuros das operações da Companhia podem diferir das atuais expectativas, e o leitor não deve se basear exclusivamente nas informações aqui contidas. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:November 23, 2011 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
